Case 4:18-cr-00223-RCC-DTF Document 370 Filed 11/06/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA


 United States of America,                     CR-18-00223-TUC-RCC (DTF)
               Plaintiff,                      ORDER
 v.
 Scott Daniel Warren,
               Defendant.



       The Court has reviewed the Defendant’s Motion to Clarify Order on Redactions to

 Video Depositions (Doc. 368), and the Government’s Response thereto;

       IT IS ORDERED the additional redactions sought by the Defense are Granted.

       Dated this 6th day of November, 2019.
